DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases that can be implied, i.e. “Described herein” and “are also described”. These phrases should be omitted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Page 5, line 29 recites “sematic” but should instead recite “smectic”.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the acronyms in parentheses for each of the formulae shown which should be omitted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 contains the trademark/trade name “LC-242”. Claim 17 also recites the trademark/trade name “R-811” and the trademark/trade name “Irgacure 651”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, a polymer precursor, chiral dopant, and photoinitiator respectively and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (Nematic 2,5-disubstituted thiophenes).
Campbell et al. teaches liquid crystal compositions comprising either of the following compounds 29 or 30:

    PNG
    media_image1.png
    165
    319
    media_image1.png
    Greyscale
[p 2711] which are equivalent to the formula of instant claims 1 and 4 when X is a C5 hydrocarbyl, Q1 and Q2 are CH, Z is -C(O)O-, R1-R5, R7, and R8 are H, R6 is -CN or F respectively, and Y is F.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. 5,478,496).
Gray et al. teaches media having a smectic or chiral smectic liquid crystalline phase comprising a chiral and/or achiral thiazole or thiadiazole compound [abstract] such as a compound having three rings of the following formulae Ic or Id [col 5 line 4]:

    PNG
    media_image2.png
    77
    429
    media_image2.png
    Greyscale
[col 5 lines 5-6] wherein R1 can be an alkyl group having 1-15 C atoms and R2 is F [col 6 lines 1-12], A1 is thiazole-2,4-diyl or thiazole-2,5-diyl [col 3 lines 38-40], A2 and A3 are 1,4-phenylene groups which are monosubstituted by halogen [col 3 lines 40-43], and Z1 is -CO-O-, -CH=N-, or -O- [col 3 lines 63-67] which are equivalent to the formula of instant claims 1, 2, 4, 10, and 12, specifically formula LC-11 of instant claim 13, formula LC-3 or LC-5 of instant claim 5, formula LC-1 or LC-2 or LC-3 of instant claim 3, and formula LC-8 of instant claim 11 respectively. Gray et al. also teaches the following compounds:

    PNG
    media_image3.png
    43
    171
    media_image3.png
    Greyscale
[col 8 lines 11-12] wherein A is thiazole-2,4-diyl, thiazole-2,5-diyl, 1,3,4-thiadiazole-2,5-diyl or 1,2,4-thiadiazole-3,5-diyl [col 7 lines 63-65] which are structurally similar to the formula of instant claim 1 except for the left terminal group. Although Gray et al. does not teach a specific example of the compounds having the above specified groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such compounds and arrive at the instant claims through routine experimentation of substituting equally suitable groups, e.g. terminal groups.
Claims 1, 2, 12, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (U.S. 6,963,435) in view of Klasen-Memmer et al. (U.S. 8,202,584).
Mallya et al. teaches referring to FIG. 2, the illustrative embodiment of the electro-optical laminate structure of the invention will be described. The electro-optical laminate structure 10 generally comprises a CLC material 12 interposed between a pair of optically-transparent electrically-conductive layers 14a and 14b supported upon a pair of spaced-apart transparent, flexible polymeric films 16a and 16b, respectively, the perimeter edges of which are sealed, and across which a voltage is applied under the control of a microcontroller (not shown). Spacers 18 may be including within CLC material 12 to maintain the space between the optically transparent electrically-conductive layers 14a and 14b [col 3 lines 50-50] and in one embodiment, the conductive layers are treated to provide for surface alignment of the liquid crystal molecules parallel to the plane of the flexible transparent films, e.g., by providing the conductive layers with rubbed polyimide layers [col 4 lines 27-30] (claims 19-23) claims 15-17). Mallya et al. also teaches nematic liquid crystals frequently comprise cyanobiphenyls, and may be mixed with cyanoterphenyls and with various esters. There are commercially available nematic type liquid crystal mixtures, such as liquid crystal mixture "E7" that is a mixture of (by weight), 51% 4'-n-pentyl-n-cyanobiphenyl (5CB), 21% 4'-n-heptyl-n-cyanobiphenyl (7CB), 16% 4'-n-octoxy-4-cyanobiphenyl (8OCB), 12% and 4'-n-pentyl-4-cyanoterphenyl (5CT) [col 5 lines 25-31] (claim 14). Mallya et al. does not teach a compound of the formula shown in claim 1.
However, Klasen-Memmer et al. teaches liquid-crystalline media comprising a compound of formula I [abstract] such as the following formulae I-3a and/or I-4a:

    PNG
    media_image4.png
    184
    336
    media_image4.png
    Greyscale
[col 17 lines 35-40] wherein R11 can be H and R12 can be an unsubstituted alkyl having up to 15 C atoms [col 5 lines 2-4] which are equivalent to the formula shown in instant claims 1, 2, and 12 when X is a C3-8 hydrocarbyl, Q1 and Q2 are CH, Z is a bond, R1 and R2 are F and R3-R8 are H or R1-
Claim 20 recites “such that when a voltage is applied…an electric field is generated”, claims 21 and 22 recite “when there is no voltage applied” and “when a voltage…is applied” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (U.S. 6,963,435) in view of Klasen-Memmer et al. (U.S. 8,202,584) as applied to claim 20 above, and further in view of Roberts et al. (U.S. 2009/0153756).
With regard to claim 24, Mallya in view of Klasen-Memmer teach the above electro-optical structure. Mallya et al. also teaches the present invention is directed to an electrically switchable film construction for applications including smart windows, graphics, office partitions, green houses and other applications in which light management is desired [col 1 lines 9-12] but does not teach an adhesive layer with a removable backing used for attaching said device to a window etc.
However, Roberts et al. teaches a liquid crystal display in which the substrate can include multiple layers of material and can be permanently or temporarily attached to an adhesive layer. For example, a release liner (removable backing) can be temporarily attached and then removed for attachment of the adhesive layer to another substrate [0022] such as the window taught by Matsuda. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Roberts et al. teaches it is known to use an adhesive layer with a release liner (removable backing) to attach a substrate to another and Mallya teaches the device may be attached to a window. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mallya in view of Klasen-Memmer to explicitly teach the attachment of a device to a window via an .
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a compound shown in instant claim 1 when Z is -NH-C(O)-, -C(O)-NH-, or -NH-C(O)-NH-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 8,486,297, U.S. 8,394,293, U.S. 2013/0119312, U.S. 6,129,958, U.S. 7,052,742, EP0467260, and GB2229179 are all obvious over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722